EXHIBIT 10.35

Description of The Hanover Insurance Group, Inc. IC Deferral and Conversion
Program

The Company has established a deferral and conversion program (the “IC Deferral
Program”) that permits certain officers of the Company to defer and convert a
portion of their Annual Short-Term Incentive Compensation Program compensation
(not to exceed the greater of $50,000 or 20% of base salary) into a number of
restricted stock units (issued pursuant to The Hanover Insurance Group, Inc.
2006 Long-Term Incentive Plan (the “2006 Plan”)) determined based on the fair
market value of the underlying shares at the time such compensation would
otherwise have been paid. An additional grant of restricted stock units is made
on the conversion date having a fair market value equal to 15% of the deferred
and converted incentive compensation award amounts. Such restricted stock units
convert into shares of THG Common Stock upon vesting, which is three years after
the date of grant. In the event the officer is not continuously employed by the
Company through the vesting date, then (except in limited circumstances) all
such restricted stock units are forfeited, although the Company will pay the
officer for the amount of incentive compensation initially deferred and
converted, plus interest, compounded annually, based on the so-called General
Agreement on Tariffs and Trade (GATT) rate. These restricted stock units do not
have voting rights, but do carry deferred dividend equivalency rights to the
extent dividends are declared on the underlying shares of Common Stock. Such
restricted stock units are also subject to the terms and conditions contained in
the 2006 Plan Incentive Compensation Deferral and Conversion Agreement.